DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and claims filed on February 9, 2021.  Claims 1-11 and 24-32 are now pending in the present application. This Action is made FINAL.
Information Disclosure Statement
2.	The information disclosure statement submitted on March 30, 2021 has been considered by the Examiner and made of record in the application file.
Specification
3.	The amendments to the specification regarding the title received on February 9, 2021.  These amendments to the title are accepted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over R1-167707 (“Initial performance evaluation of different beamforming options for NR synchronization signals”, 22-26 Aug 2016) in view of R1-167525 (“Beam Sweeping Design Issues in NR”, 22nd - 26th August 2016).
Regarding claim 1, the R1-167707 document teaches a method comprising:
transmitting, in a wireless network, a synchronization signal block via a set of one or more beams (read as “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Section(s) 1-2, pages 1-2)); and 
transmitting a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams (read as Tx/Rx beamforming options (Section 2, pages 1-2) For example, “The Rx beam switching time is chosen equal to the OFDM symbol duration and the number of Rx beams equals to Nb – 1 to achieve the full Rx beam sweeping within NR SS burst.”(Section 2, page 2)), 
However, the R1-167707 document fails to explicitly teach the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams.
The R1-167525 document teaches the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams. (read as Beam Sweeping Region Frame structure with common control/data channel  (Fig.6, Section 5, pages 4-5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-
Regarding claim 24, the R1-167707 document teach a method comprising:
receiving a plurality of beam sweeping scheduling blocks (read as a base station capable to send a UE “different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig.3; Section(s) 1-2, pages 1-2)), 
receiving a plurality of synchronization signal blocks (a base station capable to send NR Synchronization Signal to a UE (Fig.3; Section(s) 1-2, pages 1-2), 
However, the R1-167707 document fails to explicitly teach the synchronization signal blocks including synchronization signals and beam specific reference signals;
each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic 
selecting, based on a measurement of signals of at least one of the synchronization signal blocks and the scheduling information, one of the dynamic size beam sweeping resources to receive the common control information.
The R1-167525 teaches the synchronization signal blocks including synchronization signals and beam specific reference signals (read as Synchronization Block with a reference signal (Fig.6, Section 5, pages 4-5));
each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams (read as Beam Sweeping Region Frame structure with common control/data channel  (Fig.6, Section 5, pages 4-5)); and 
selecting, based on a measurement of signals of at least one of the synchronization signal blocks and the scheduling information, one of the dynamic size beam sweeping resources to receive the common control information. (read as beam switching unit (Section 5, pages 4-5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught 
Regarding claim 2, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein a presence of the dynamic size beam sweeping resource depends on the beam sweeping scheduling block.
The R1-167525 document teaches a method wherein a presence of the dynamic size beam sweeping resource depends on the beam sweeping scheduling block. (read as beam sweeping region configuration (Section 4, pages 3-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a Beam Sweeping Region as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 3, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the beam sweeping scheduling block, which corresponds to the synchronization signal block, is transmitted as part of the synchronization signal block, or is time division multiplexed or frequency division multiplexed with the synchronization signal block.
The R1-167525 document teaches a method wherein the beam sweeping scheduling block, which corresponds to the synchronization signal block, is transmitted as part of the synchronization signal block, or is time division multiplexed or frequency division multiplexed with the synchronization signal block. (read as different TDM based configurations for the sweeping region  (Section 4, pages 3-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a Beam Sweeping Region with different TDM as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 4, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the synchronization signal block comprises at least synchronization signals and beam specific reference signals associated with each beam of the set of one or more beams.
The R1-167525 document teaches a method wherein the synchronization signal block comprises at least synchronization signals and beam specific reference signals associated with each beam of the set of one or more beams. (read as beam sweeping region with synchronization signal and reference signal(s) (Fig.6, Section 5, page 5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with synchronization signal and reference signal(s) as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.  
Regarding claim 5, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the beam sweeping scheduling block is part of a sweeping downlink control channel.
The R1-167525 document teaches a method wherein the beam sweeping scheduling block is part of a sweeping downlink control channel. (read as Beam Sweeping 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by the R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claims 6 and 28, and as applied to claims 1 and 24 above, The R1-167707 document teaches “initial performance evaluation results of ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the beam sweeping scheduling block comprises at least one of the following: 
information identifying the dynamic size beam sweeping resource; 
information identifying a start of the dynamic size beam sweeping resource; and
information identifying a size of the dynamic size beam sweeping resource.
The R1-167525 document teach a method wherein the beam sweeping scheduling block comprises at least one of the following: 
information identifying the dynamic size beam sweeping resource; 
information identifying a start of the dynamic size beam sweeping resource; and
information identifying a size of the dynamic size beam sweeping resource. (read as essential system information in a beam sweeping framework (Fig(s).1 and 6; Section 1, pages 1-2 and Section 4, pages 3-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a Beam Sweeping Region as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 7, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach a method further comprising: 
transmitting, by a base station to a user device, the common control information via the set of one or more beams and the dynamic size beam sweeping resource.
The R1-167525 document teaches a method further comprising: 
transmitting, by a base station to a user device, the common control information via the set of one or more beams and the dynamic size beam sweeping resource. (read as a base station capable to transmit a beamsweeping framework to a UE. (Fig(s).1, 3, and 5-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the base station exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network. 
Regarding claim 8, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2) Also, the R1-167707 document teaches a method wherein the transmitting the synchronization signal block comprises transmitting a first synchronization signal block via a first set of one or 
However, the R1-167707 document fails to explicitly teach wherein the transmitting a beam sweeping scheduling block comprises:
transmitting a first beam sweeping scheduling block corresponding to the first synchronization signal block, via the first set of one or more beams, the first beam sweeping scheduling block scheduling a first dynamic size beam sweeping resource for transmission of common control information via the first set of one or more beams; and
transmitting a second beam sweeping scheduling block corresponding to the second synchronization signal block, via the second set of one or more beams, 
the second beam sweeping scheduling block scheduling a second dynamic size beam sweeping resource for transmission of common control information via the second set of one or more beams.
The R1-167525 document teaches a method wherein the transmitting a beam sweeping scheduling block comprises:
transmitting a first beam sweeping scheduling block corresponding to the first synchronization signal block, via the first set of one or more beams, the first beam sweeping scheduling block scheduling a first dynamic size beam sweeping resource for 
transmitting a second beam sweeping scheduling block corresponding to the second synchronization signal block, via the second set of one or more beams (Fig(s).1, 3, and 5-6), 
the second beam sweeping scheduling block scheduling a second dynamic size beam sweeping resource for transmission of common control information via the second set of one or more beams. (Fig(s).1, 3, and 5-6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a Beam Sweeping Region as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claims 9 and 29, and as applied to claims 1 and 24 above, The R1-167707 document teaches “initial performance evaluation results of ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach clearly shows and discloses a method wherein the common control information comprises at least one of:
paging data; and 
system information.
The R1-167525 document teaches a method wherein the common control information comprises at least one of:
paging data; and 
system information. (read as essential system information in a beam sweeping framework (Fig(s).1, 5, and 6; Section 1, Section4,  and Section 5, pages 1-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a Beam Sweeping Region as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the 
Regarding claim 10, and as applied to claim 1 above, The R1-167707 document, as modified by  the R1-167707 document, teaches a method wherein the transmitting a synchronization signal block comprises at least one of the following: 
transmitting, by a base station to a user device in a wireless network, a synchronization signal block via a set of one or more beams (Fig(s).1-3; Section(s) 1-2, pages 1-2); 
transmitting, by a base station to a relay node in a wireless network, a synchronization signal block via a set of one or more beams;
transmitting, by a relay node to a user device in a wireless network, a synchronization signal block via a set of one or more beams; and 
transmitting, by a first relay node to a second relay node in a wireless network, a synchronization signal block via a set of one or more beams. 
Regarding claim 11, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the transmitting a beam sweeping scheduling block comprises at least one of the following: 
transmitting, by a base station to a user device, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the 
transmitting, by a base station to a relay node, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams;
transmitting, by a relay node to a user device, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams; and
transmitting, by a first relay node to a second relay node, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams.
The R1-167525 document teaches a method wherein the transmitting a beam sweeping scheduling block comprises at least one of the following: 
transmitting, by a base station to a user device, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource 
transmitting, by a base station to a relay node, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams;
transmitting, by a relay node to a user device, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams; and
transmitting, by a first relay node to a second relay node, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a Beam Sweeping Region as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 25, and as applied to claim 24 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach receiving the common control information via the selected dynamic size beam sweeping resource(s)resource (s). 
The R1-167525 document teaches a method for receiving the common control information via the selected dynamic size beam sweeping resource(s)resource (s). (read as a UE capable to receive a beamsweeping framework from a base station. (Fig(s).1, 3, and 5-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 26, and as applied to claim 24 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach receiving, by a user device from a base station, the common control information via the selected dynamic size beam sweeping resource(s).
The R1-167525 document teaches receiving, by a user device from a base station, the common control information via the selected dynamic size beam sweeping resource(s). (read as a UE capable to receive a beamsweeping framework from a base station. (Fig(s).1, 3, and 5-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 27, and as applied to claim 24 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the beam sweeping scheduling block is part of a sweeping downlink control channel.
The R1-167525 document teaches a method wherein the beam sweeping scheduling block is part of a sweeping downlink control channel. (read as a UE capable to receive a beamsweeping framework from a base station. (Fig(s).1, 3, and 5-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 30, and as applied to claim 24 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2) Also, the R1-
However, the R1-167707 document fails to explicitly teach a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals; and
receiving, by the user device, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams.
The R1-167525 teaches method wherein a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals (Fig(s).6); and
receiving, by the user device, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams. (read as a UE capable to receive a beamsweeping framework from a base station. (Fig(s).1, 3, and 5-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught 
Regarding claim 31, and as applied to claim 24 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the receiving a plurality of synchronization signal blocks comprises at least one of: 
receiving, by a user device from a base station, a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals; 
receiving, by a user device from a relay node, a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals; 
receiving, by a relay node from a base station, a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals; and
receiving, by a first relay node from a second relay node, a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals.
The R1-167525 document teaches a method wherein the receiving a plurality of synchronization signal blocks comprises at least one of: 
receiving, by a user device from a base station, a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals (read as a 
receiving, by a user device from a relay node, a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals; 
receiving, by a relay node from a base station, a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals; and
receiving, by a first relay node from a second relay node, a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 32, and as applied to claim 24 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the receiving a plurality of beam sweeping scheduling blocks comprises at least one of: 
receiving, by a user device from a base station, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the 
receiving, by a user device from a relay node a plurality of beam sweeping scheduling blocks, 
each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams; 
receiving, by a relay node from a base station, a plurality of beam sweeping scheduling blocks, 
each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams; and 
receiving, by first relay node from a second relay node, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule 
The R1-167525 document teaches a method wherein the receiving a plurality of beam sweeping scheduling blocks comprises at least one of: 
receiving, by a user device from a base station, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams (read as a UE capable to receive a beamsweeping framework from a base station. (Fig(s).1, 3, and 5-6)); 
receiving, by a user device from a relay node a plurality of beam sweeping scheduling blocks, 
each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams; 
receiving, by a relay node from a base station, a plurality of beam sweeping scheduling blocks, 
each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic 
receiving, by first relay node from a second relay node, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Response to Arguments
5.	Applicant's arguments filed on February 9, 2021 have been fully considered but they are not persuasive.
The Applicant argues, see Page 9 states “None of the applied references, either alone or in combination, teach or suggest "...transmitting a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of common control information via the set of one or more beams," as recited by claim 1.”
initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2) Also, the R1-167707 document teaches a base station and a plurality of UEs. (Fig.3) Hence, it would have been obvious that the base station and the plurality of UEs be equipped with a transmitter and receiver in order to exchange information.
The R1-167525 document teaches a Beam Sweeping Region Frame structure with common control/data channel. (Fig.6, Section 5, pages 4-5)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
 CONCLUSION
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 31, 2021